DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201721020156, filed on 06/08/2017
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 12/18/2019.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 12/18/2019 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a gemstone profiling system comprising: a holder for holding a gemstone, the gemstone having a reference mark, wherein the holder is rotatable about a central axis coinciding with a center of the gemstone in a mounted position; a non-contact measuring unit fixed with respect to the holder, wherein the non-contact measuring unit is to determine a distance between a center of rotation of the gemstone and a surface of the gemstone; and a controller to receive the distance between a center of rotation of the gemstone and a surface of the gemstone in each of the plurality of orientations of the gemstone, in combination with the rest of the limitations of the claim.

As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of profiling a gemstone, the method comprising: measuring, using a non-contact measuring unit fixed with respect to the gemstone, a distance of a reference mark on the gemstone from the non-contact measuring unit in each of the plurality of orientations; determining a primary dimension of the gemstone in each of the plurality of orientations, based on the distance of the reference mark from the non-contact measuring unit on the gemstone in respective orientation of the gemstone, wherein the primary dimension is relevant for processing of the gemstone, the primary dimension being a distance between a center of the gemstone and a surface of the gemstone measured at the reference mark, in combination with the rest of the limitations of the claim.
	Claim 4 is allowed by the virtue of dependency on the allowed claim 3.
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious a controller for a gemstone profiling system, wherein the controller is to: ascertain, from a non-contact measuring unit, a distance of a reference mark on the gemstone from the non-contact measuring unit in each of the plurality of positions; determine a primary dimension of the gemstone in each of the plurality of positions, based on the distance of the reference mark from the non-contact measuring unit on the gemstone in respective position of the gemstone, wherein the primary dimension is relevant for processing of the gemstone, the primary dimension being a distance between a center of the gemstone and a surface of the gemstone measured at the reference mark, in combination with the rest of the limitations of the claim.
	Claim 6 is allowed by the virtue of dependency on the allowed claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Luxembourg et al. (US 2009/0182520 A1) teaches a rotating gemstone holder 48 rotatable about an axis 50 (rotatable using motor controlled by respective control unit), and illumination unit 14 and detection unit 16 fixed in place (paragraph 0163). However, Luxembourg does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886